Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 11/19/2020
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to recite a first flange configured to anchor the device with respect to the duodenum wall and a second flange configured to anchor the device with respect to a gastric wall, and a closure configured to fully occlude a flow of material through the lumen upon deployment of the device. Claim 12 recites a closure wherein the closure is configured to fully collude a flow of material through the lumen upon deployment of the device across the pylorus. Claim 16 recites wherein the occlusion device includes a closure operably to fully occlude a flow of material through the pylorus upon deployment of the device across the pylorus.
The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771